Order entered March 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01541-CR

                          JERAMIE LEON HORTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                 Grayson County, Texas
                           Trial Court Cause No. 2011-1-0370

                                           ORDER
       The Court GRANTS appellant’s March 21, 2014 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE